DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tarao (US Pub. No. 2008/0161134 A1) in view of Takesue et al. (herein “Takesue”, US Pat. No. 6,319,152) in view of “Asahi” (Asahi Chemicals, Product Data Sheets for S1611 and H1051, uploaded 9/19/22, Asahi Chemicals, 5 pages) and as evidenced by Tsuge et al. (herein “Tsuge”; US Pub. No. 2007/0191567 A1).
Regarding claims 1, Tarao discloses a golf ball comprising a core of at least one layer and a cover of one or more layer encasing the core (par. [0011]), wherein at least one layer of the cover is formed of a resin composition which comprises: (I) thermoplastic polyurethane resin that uses, as a polyol component, polytetramethylene glycol (par. [0015], item (A) being “polyoxytetramethylene glycol”, aka PTMG) having a number-average molecular weight of from 1,900 to 2,100 (par. [0016]; noting 1,000 to 8,000 makes obvious the claimed range), and (II) a thermoplastic polyurethane resin that uses, as a polyol component, polytetramethylene glycol (par. [0024], item (b-1a) of item (B) in the form of PTMG) having a number-average molecular weight of from 906 to 1,100 (par. [0030]; noting “800 to 3000” makes obvious the claimed range), and (III) an vinyl elastomer (par. [0042]; noting a “vinyl chloride elastomer” or a “styrene elastomer”; see Asahi below for why “styrene elastomer” is listed here), and in which components (I) and (II) are compounded in a weight ratio (II)/(I) of from 0.01 to 1.10 (pars. [0043] and [0046]; noting as per par. [0046], item B may be present in 50 parts as compared to 100 parts of item A; as per par. [0043], item b-2 of B, aka item (III), can be present in 50/50 as compared to items (b-1b) and (b-1a), so that b-2, aka item (III) can be present in 25 parts, the resulting ratio would be (50-25)/100 = 0.25); and, letting HMb (N/mm2) be the Martens hardness of the cover layer formed of the resin composition containing components (I) to (III) and nItb (%) be the elastic work recovery of the cover layer (par. [0061]; noting some Martens hardness and elastic work recovery would be inherent in the material).  It is noted that Tarao does not specifically disclose the use of an aromatic vinyl elastomer and wherein component (II) has a glass transition temperature (Tg), as indicated by the tan § peak temperature obtained by dynamic viscoelasticity measurement with a dynamic mechanical analyzer (DMA), of from -20 to 50°C.  However, Tarao discloses the use of a styrene elastomer used in the polyurethane cover material (par. [0042]).  In addition, Takesue discloses the use of an aromatic vinyl elastomer used in a polyurethane cover material (col. 4, lines 13-45; specifically naming “Tuftec H1051”; noting Takesue refers to it as a “styrene-based thermoplastic elastomer”, but noting applicant specifically acknowledges that “Tuftec” is a “aromatic vinyl elastomer”, see page 11, lines 20-23 of applicant’s spec).  In addition, Asahi makes obvious that both H1051 and S1611 are known hydrogentated styrenic thermoplastic elastomers in the art (see product data sheets; and see NPL technical data sheet showing that S1611 inherently has a Tg*3 of 9 oC).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tarao to use an aromatic vinyl elastomer in the polyurethane cover material as taught by Takesue because doing so would be a simple substitution of one element (a styrene elastomer in the form of Tuftec, also considered an aromatic vinyl elastomer) for another (a styrene elastomer) to obtain predictable results (the continued ability to use a styrene elastomer in the cover, the styrene elastomer also considered an aromatic vinyl elastomer to improve scuff resistance – see Takesue: col. 4, lines 32-45).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Tarao and Takesue to use Tuftec S1611 as taught by Asahi because doing so would be a simple substitution of one element (S1611) for another (H1051) to obtain predictable results (the continued ability to use an aromatic vinyl elastomer with the polyurethane, the aromatic vinyl elastomer inherently having a Tg*3 of 9 oC and used as an impact modifier within the polyurethane to improve scuff resistance – see Takesue: col. 4, lines 32-45).  Finally, it is noted that the combined Tarao, Takesue, and  Asahi do not specifically disclose that the HMb and nItb satisfy formula (1) below 2.00 <  nItb/HMb < 7.50 (1).  However, regarding the exact values of Martens hardness and elastic work recovery obtained from the material, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that Martens hardness (i.e. the material hardness as measured on the Marten scale) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tarao which specifically states that material hardness is a result-effective variable that can be optimized based on molecular weight of the polyol used (par. [0016] and [0030]).  Furthermore, to support the Examiner’s assertion that the elastic work recovery is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tsuge which specifically states that elastic recovery is a result-effective variable that can be optimized based on molecular weight of the polyol used (par. [0024]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact Martens hardness and the elastic work recovery values (and thus their ratio) obtained from the material could be found through routine experimentation and optimized by the selection of the molecular weight of the polyols used.
Regarding claim 2, it is noted that the combined Tarao, Takesue, and Asahi do not specifically disclose that the HMb and nItb satisfy formula (1) below 2.50 <  nItb/HMb < 6.50.  However, regarding the exact values of Martens and elastic work recovery obtained from the material, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that Martens hardness (i.e. the material hardness as measured on the Marten scale) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tarao which specifically states that material hardness is a result-effective variable that can be optimized based on molecular weight of the polyol used (par. [0016] and [0030]).  Furthermore, to support the Examiner’s assertion that the elastic work recovery is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tsuge which specifically states that elastic recovery is a result-effective variable that can be optimized based on molecular weight of the polyol used (par. [0024]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact Martens hardness and the elastic work recovery values (and thus their ratio) obtained from the material could be found through routine experimentation and optimized by the selection of the molecular weight of the polyol used.
Regarding claim 3, the combined Tarao, Takesue, and Asahi disclose that the weight ratio (II)/(I) in which components (I) and (II) are compounded is from 0.05 to 0.8 (Tarao: pars. [0043] and [0046]; noting as per par. [0046], item B may be present in 50 parts as compared to 100 parts of item A; as per par. [0043], item b-2 of B, aka item (III), can be present in 50/50 as compared to items (b-1b) and (b-1a), so that b-2, aka item (III) can be present in 25 parts, the resulting ratio would be (50-25)/100 = 0.25).
Regarding claim 4, it is noted that the combined Tarao, Takesue, and Asahi do not specifically disclose that letting HMa (N/mm2) be the Martens hardness of the thermoplastic polyurethane resin material composed of components (I) and (II), the golf ball satisfies formula (2) below 1.005 < HMa/HMb <  1.450. However, Tarao discloses polyurethane components I and II that would inherently have some hardness (par. [0015] and [0024]; noting this would simply be the hardness of material minus the aromatic vinyl elastomer).  In addition regarding the exact value of Martens hardness of the intermediate material (i.e. the material minus the aromatic vinyl elastomer) and the finish material (and their ratio), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that Martens hardness (i.e. the material hardness as measured on the Marten scale) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tarao which specifically states that material hardness (for both components I and II) is a result-effective variable that can be optimized based on molecular weight of the polyol used (par. [0016] and [0030]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the Martens hardness of both the intermediate material (i.e. the material minus the aromatic vinyl elastomer) and the final product could be found through routine experimentation and optimized by the selection of the molecular weight of the polyols used.
Regarding claim 5, the combined Tarao, Takesue, and Asahi disclose that the content of component (1II) is 50 parts by weight or less per 100 parts by weight of components (I) and (II) combined (Tarao: pars. [0043] and [0046]; noting as per par. [0046], item B may be present in 50 parts as compared to 100 parts of item A, so 150 parts total for A and B; as per par. [0043], item b-2, aka item (III), can be present in 50/50 as compared to items (b-1b) and (b-1a), so b-2, aka item (III) can be present in 25/125 parts or 20 parts per 100 parts of A and B).  
Regarding claim 6, the combined Tarao, Takesue, Asahi disclose that component (III) is a hydrogenated aromatic vinyl elastomer (Asahi: specifically naming “Tuftec S1611”; noting Asahi refers to it as a “hydrogenated styrenic thermoplastic elastomer”, but noting applicant specifically acknowledges that “Tuftec” is a “aromatic vinyl elastomer”, see page 11, lines 20-23 of applicant’s spec; also noting that Tuftec is a “SEBS”; see applicant’s spec, page 10, lines 27-31 listing “SEBS” as a “hydrogenated aromatic vinyl elastomer”).
Regarding claim 7, the combined Tarao. Takesue, and Asahi disclose that (III) is an elastomer obtained by hydrogenating a polymer comprising polymer blocks composed primarily of an aromatic vinyl compound and a random copolymer block of an aromatic vinyl compound and a conjugated diene compound (Asahi: specifically naming “Tuftec S1611”; noting Asahi refers to it as a “hydrogenated styrenic thermoplastic elastomer”, but noting applicant specifically acknowledges that “Tuftec” is a “aromatic vinyl elastomer”, see page 11, lines 20-23 of applicant’s spec; also noting that Tuftec is a “SEBS”; see applicant’s spec, page 10, lines 10-14 discussing that “SEBS” meets this limitation).
Regarding claim 8, the combined Tarao, Takesue, and Asahi disclose that is a hydrogenated aromatic vinyl elastomer obtained by hydrogenating a polymer comprising, at each of two ends thereof, a polymer block composed of styrene and, in between, a random copolymer block composed of styrene and butadiene (Asahi: specifically naming “Tuftec S1611”; noting Asahi refers to it as a “hydrogenated styrenic thermoplastic elastomer”, but noting applicant specifically acknowledges that “Tuftec” is a “aromatic vinyl elastomer”, see page 11, lines 20-23 of applicant’s spec; also noting that Tuftec is a “SEBS”; see applicant’s spec, page 10, lines 10-14 discussing that “SEBS” meets this limitation).
Regarding claim 10, the combined Tarao, Takesue, and Asahi disclose that the resin composition of the cover has a material hardness of from 20 to 45 on the Shore D hardness scale (Tarao: par. [0061]; noting 20 to 60 Shore D makes obvious the claimed range).
Regarding claim 12, the combined Tarao, Takesue, and Asahi disclose that one or more intermediate layer is interposed between the core and the cover, and the intermediate layer is formed of an ionomer resin as a chief material (Tarao: pars. [0081]-[0082]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tarao (US Pub. No. 2008/0161134 A1) in view of Takesue et al. (herein “Takesue”, US Pat. No. 6,319,152)  in view of “Asahi” (Asahi Chemicals, Product Data Sheets for S1611 and H1051, uploaded 9/19/22, Asahi Chemicals, 5 pages) as evidenced by Tsuge et al. (herein “Tsuge”; US Pub. No. 2007/0191567 A1) and as further evidenced by Binette et al (herein “Binette”; US Pub. No. 2002/0039936 A1).
Regarding claim 9, it is noted that the combined Tarao, Takesue, and Asahi do not specifically disclose that the resin composition has a melt viscosity at 200°C and a shear rate of 243 sec-1 that is from 0.2x104 to 2.5x104 dPa*s.  However, Tarao discloses a polyurethane material that would inherently having some melt viscosity and shear rate (par. [0052]).  In addition, regarding the exact values of the melt viscosity and shear rate, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that at least the melt viscosity is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Binette which specifically states that melt viscosity is a result-effective variable that can be optimized based on the molecular weight of the polyurethane (par. [0141]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that melt viscosity (and shear rate) could be found through routine experimentation and optimized by the selection of the molecular weight of the polyurethane.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tarao (US Pub. No. 2008/0161134 A1) in view of Takesue et al. (herein “Takesue”, US Pat. No. 6,319,152)  in view of “Asahi” (Asahi Chemicals, Product Data Sheets for S1611 and H1051, uploaded 9/19/22, Asahi Chemicals, 5 pages) as evidenced by Tsuge et al. (herein “Tsuge”; US Pub. No. 2007/0191567 A1) and as further evidenced by Shinohara (US Pub. No. 2013/0116066 A1).
Regarding claim 11, it is noted that the combined Tarao, Takesue, and Asahi do not specifically disclose that the resin composition of the cover has a rebound resilience of from 30 to 65%, as measured in accordance with JIS-K 6255.  However, Tarao discloses a golf ball cover that would inherently have some rebound resilience (par. [0011]). In addition, regarding the exact value of the rebound resilience, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that cover rebound resilience is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Shinohara which specifically states that the cover rebound resilience is a result-effective variable that can be optimized based on feel, ball distance, and putting speed (par. [0073]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the round resilience of the cover could be found through routine experimentation and optimized based on the desired feel, ball distance, and putting speed

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not generally persuasive. 
In looking at double patenting issues, the Examiner has found the prosecution history of application 16/896,459, currently present in front of Primary Examiner Raeann Gordon.  
The issues (i.e. claim amendments at issue) with that application and the current application are very similar in nature.  As such, upon review of the 16/896,459 prosecution history, the Examiner takes the same position as Examiner Gordon.
Restated, the new secondary refence Takesue clearly discloses the use of a “styrene base block copolymer” used in conjunction with a thermoplastic polyurethane; the SEBS in the form of specifically H1051 as one example.  This SEBS is used to provide scuff resistance (col. 4, lines 32-45).  Asahi makes obvious that S1611 is also a known SEBS (see Bekele, US Pub. No. 2015/0246509 A1, Table 1, item S; noting Tuftec S1611 was available to customers at least by 9/3/15).  As such, substitution of the S1611 for the H1051 would have been a simple substitution of one element (Tuftec S1611) for another (Tuftec H1051) to obtain predictable results (the continued ability to use an aromatic vinyl elastomer with the polyurethane, the aromatic vinyl elastomer in the form of Tuftec S1611 inherently having a Tg*3 of 9 oC and used as an impact modifier within the polyurethane to improve scuff resistance – see Takesue: col. 4, lines 32-45).  Furthermore, the technical data sheet for Asahi evidences that Tuftec S1611 has a glass transition temperature of 9 oC; within applicant’s claim range.
The Examiner acknowledges applicant’s evidence tending to show that H1051 does not have a glass transition within the claimed range.  However, the Examiner notes that Takesue makes obvious the general use of SEBS, and gives H1051 as one specific and possible example.  As such, using a SEBS in the form of S1611 over H1051 would still be consistent with the general disclosure of Takesue to use a SEBS within the polyurethane cover material.
As such, applicant’s arguments are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
9/19/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711